PER CURIAM.
We think this order should be reversed: First. It does not appear that all of the parties who have made claims to, or are interested in, the fund held by the People’s Trust Company are parties to the action, or had notice of the application. Of course, the trust company could not, in the absence of notice to all parties claiming the fund, relieve itself from the liability to pay to the proper one by making the deposit, as here sought. Second. The order must also be reversed because the record does not contain all of the papers used upon the motion. The motion was made upon the affidavit of one of plaintiffs’ attorneys, and annexed to it, and made a part of the application, were the papers used on the former motion. The papers used upon the former motion included the summons and complaint, neither of which is set out in this record. The order appealed from is reversed, with $10 costs and disbursements, and the motion denied, with $10 costs.